UNITED STATES DISTRICT COURT § § an E D

FOR THE DISTRICT OF COLUMBIA MAY 0 1 2013
HOWARDL~HILL’“’ x § €J:::;$t?i:;$s:;:;;%:%“;::i:tt
Petitioner, )
v. j Civii Action NO.; 19-'cv-0061 1 (UNA)
UNITED STATES OF AMERICA, j )
Respondent. §
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of petitioner’/s pro se petition (“Pet.”)
for habeas corpus relief pursuant to 28 U.S.C. § 2254 and application for leave to proceed in forma
pauperis. Petitioner’s in forma pauperis application Will be granted and his petition will be
dismissed without prejudice for lack of jurisdiction

Petitioner is a prisoner incarcerated at the United States Penitentiary in Florence, Colorado.
He was convicted and Sentenced in the District of Columbia Superior Court. See District of
Columbia v. Hill II, NO. 2001 FEL 003729 (D.C. Super. Ct. filed Jun. 18, 2001). Petitioner seeks
to vacate or set aside his sentence or void the judgment of the trial court. He alleges that his trial
counsel violated various constitutional rights based on ineffective assistance As a general rule,
applicable here, this Court lacks jurisdiction to review the decisions of the Superior Court. See
Fle'ming v. United Staies, 847 F. Supp. 170, 172 (D.D.C. 1994), ceri. denied513 U.S. 1150 (1095)
(following District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker
v. Fidelity Trust Co., 263 U.S. 413, 415, 416 (1923)). Such is the province of the District of

Columbia Court of Appeals.

Furthermore, unlike prisoners convicted in state courts or in a United States district court,
“District of Columbia prisoner[s] ha[ve] no recourse to a federal judicial forum unless [it is shown
that] the local remedy is inadequate or ineffective to test the legality of his detention.” Garris v.
Lindsay, 794 F.2d 722, 726 (D.C. Cir. 1986) (internal footnote and quotation marks omitted); see
Byrd v. Henderson, 119 F.3d 34, 36~37 (D.C. Cir. 1997) (“In order to collaterally attack his
sentence in an Article III court a District of Columbia prisoner faces a hurdle that a federal prisoner
does not.”). Petitioner’s recourse lies, if at all, in the Superior Court under D.C. Code § 23~110.
See Blair-Bey v. Quick, 151 F.3d 1036, 1042-43 (D.C. Cir. 1998); Byrd, 119 F.3d at 36_7 (“Since
passage of the Court Reform Act [in 1970][] . . . a District of Columbia prisoner seeking to
collaterally attack his sentence must do so by motion in the sentencing court -the Superior Court
-pursuant to D.C. Code § 23-110.”). Section 23-110 states:

[an] application for a writ of habeas corpus in behalf of a prisoner who is
authorized to apply for relief by motion pursuant to this section shall not
be entertained by any Federal... court if it appears that the Superior
Court has denied him relief, un_less it also appears that the remedy by
motion is inadequate or ineffective to test the legality of his detention

D.C. Code § 23-110(g). The local statute “divests federal courts of jurisdiction to hear
habeas petitions by prisoners who could have raised viable claims pursuant to § 23-110(a).”
Williams v. Martinez, 586 F.3d 995, 998 (D.C. Cir. 2009), including a claim of ineffective
assistance of trial counsel. See Adams v. Mida’lebrooks, 810 F. Supp. 2d 119, 123-25 (D.D.C.

. 2011)

 

 

z d United States\i)istrict Judge
Date: April , 2019